7/29/2019 EAmwPWHUYAANE_o (1017x443)
Case 8:18-cv-00259-PWG Document 25-4 Filed 08/05/19 Page 1 of 1

Exhibst >

 

 

 

 

 

(FILED: NEW YORK COUNTY CLERK 07/16/2018 09:51 AM i a
NYSCEF DOC. NO. 15 RECEIVED NYSCEF: 07/16/2018

41. indeed, on more than. one occasion Guo has promised allegiance to the PRC. if
only they will take him back with the promise of no prosecution.

42. In exchange for special treatment by the PRC, Guo also (a) promised to provide
the location of various Chinese political dissidents in the United States, (b) spied on and
wiretapped various government figures, including former United States Secretary of Homeland
Security Jeh Charles Johnson and former United Kingdom Prime Minister Tony Blair, for which

he has received MSS medals, and (c) colluded with various terrorist organizations.

https://pbs.twimg.com/media/EAmwPWHUYAAhE_o?format=jpg&name=medium

“

1/1
